DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	 Applicant election of group I, species I of group A, reading on Claims 1-12, without traverse, is acknowledged. Claims 13 -24 are withdrawn from consideration.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden et al. (US 2013/0114148), (hereinafter, Aschwanden) in view of Divoux (US 2007/0120438), (hereinafter, Divoux).

RE Claims 1 and 9, Aschwanden discloses in FIG. 5a a device comprising:

a secondary electrode 104 overlying the primary electrode 106;
a dielectric layer 105 located between and abutting at least a portion of the primary electrode 106 and the secondary electrode 104, referring to FIG. 5a; and
a dielectric fluid “such as oil” [0142] disposed at least at a junction between the dielectric layer 105 and one of the electrodes “secondary electrode 104”.
Aschwanden discloses that the dielectric layer thickness is invariable [0075]. 
Aschwanden does not disclose an average thickness of the dielectric layer is less than approximately 10 micrometers.
However, in the same field of endeavor, Divoux discloses a discloses an electrostatic actuation device including one mobile electrode, including at least one mobile part with respect to a substrate, at least two electrodes fixed with respect of the substrate, located on a same side of the mobile electrode and each facing a part of the mobile electrode, and at least one pivot with at least of portion of the mobile electrode, wherein the thickness of the dielectric layer 624 may be between a minimum value and a maximum value, the minimum value possibly being determined by the breakdown of the insulator to which an electric field is applied generated by a given actuation voltage, hence the dielectric thickness is a result effective variable depending on the breakdown value. Furthermore, Divoux discloses that the minimum thickness of the dielectric layer 624 (for example made of oxide or nitride of a semiconducting material, for example silicon) may be about 0.2 micrometers, which is less than 1 microns, hence meeting the limitation of Claim 9, which lies within the claimed range of the instant Claimed value of 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed dielectric thickness of Divoux disclosure, as it falls within the claimed range, as well as Divoux disclosure considers the dielectric thickness is a result effective variable as well, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
RE Claim 2, Aschwanden discloses the device, wherein at least one of the electrodes comprises a compliant “deformable flexible” material [0045].
RE Claim 6, Aschwanden discloses the device, wherein at least one of the electrodes 104 comprises a non- planar region, referring to FIG. 5a.
RE Claim 7, Aschwanden discloses the device, wherein the non-planar region overlies the dielectric fluid. It the examiner position that the limitation is met, since the oil “dielectric” 102 fluid fills the entire cavity under the flexible membrane 103 as shown in FIG. 5a.
RE Claim 8, Aschwanden discloses the device, wherein the dielectric layer comprises silicon dioxide [0151].
RE Claim 10, Aschwanden discloses the device, wherein the dielectric layer 105 abuts the primary electrode 106 over a first contact area and the dielectric layer 105 abuts the secondary electrode 104 over a second contact area different than the first contact area, referring to FIG. 5a.
RE Claim 11, Aschwanden discloses the device, wherein the dielectric fluid comprises oil.
Aschwanden does not disclose silicone oil or a dielectric ester. However, Examiner takes an Official Notice that silicone oil is well-known dielectric fluid.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use the well-known silicone oil as the oil for Aschwanden disclosed device in to achieve the best electrical isolation performance, while maintaining the deformable flexibility.  
RE Claim 12, Aschwanden discloses the device, wherein the dielectric fluid “oil” has a fixed “constant” volume [0034].

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden et al. (US 2013/0114148), (hereinafter, Aschwanden) in view of Divoux (US 2007/0120438), (hereinafter, Divoux) and in further view of Conner (US 2018/0303383), (hereinafter, Conner).
 
RE Claims 3 and 4, Aschwanden does not disclose the device, wherein at least one of the electrodes comprises a conductive polymer or at least one of the electrodes comprises doped polydimethylsiloxane.
However, in a related art, Conner discloses a wearable deformable conductive sensor for human motion capture, wherein the sensor comprises a nonconductive yarn or fabric, which is encapsulated within conductive elastomeric “deformable flexible” material such as metal-doped polydimethylsiloxane (PDMS).
Conner as the “deformable flexible” electrode 104 of Aschwanden in order to achieve the desired electrical connectivity, while being flexible.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden et al. (US 2013/0114148), (hereinafter, Aschwanden) in view of Divoux (US 2007/0120438), (hereinafter, Divoux) and in further view of Gulvin et al. (US 2002/0097303), (hereinafter, Gulvin).

RE Claim 5, Aschwanden does not disclose the device, wherein at least one of the electrodes comprises a doped semiconductor.
However, in a related art, Gulvin disclose an electrostatically-actuated device having a corrugated multi-layer membrane structure, wherein an electrode 40 is typically either a metal or a doped semiconductor.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use Gulvin disclosed doped semiconductor as the electrode of Aschwanden device in order to control the conductivity of the electrode due to the ability to adjust doping levels. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898